Citation Nr: 0723519	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  99-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1968.  

This appeal arises from a May 1998 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
veteran's request for entitlement to service connection for 
the residuals of a back injury, a psychiatric disorder, sleep 
apnea, and obesity.  The veteran was notified of the denial 
and he subsequently appealed to the Board for review.

In July 2001, the veteran appeared before a Veterans Law 
Judge (then Member of the Board) and proffered testimony in 
support of his claim.  A transcript of that hearing was 
produced and included in the claims folder for review.  
Following that hearing, the Board remanded the claim for the 
purpose of obtaining additional evidence pertinent to the 
veteran's claim.  The claim was returned to the Board.  
Subsequently, the veteran was notified that the Veterans Law 
Judge who the veteran had presented testimony before had left 
the Board.  The veteran was asked whether he wished to 
provide testimony before another Veterans Law Judge.  The 
veteran responded in the affirmative but after said 
affirmation cancelled his hearing appearance.  

The Board then reviewed the veteran's claim and in July 2004, 
the Board issued a Decision/Remand.  The Board found that the 
evidence did not support the veteran's claim with regard to 
the issues involving the back, sleep apnea, and obesity.  
Thus, those three issues were denied.  The remaining issue 
was once again remanded for the purpose of obtaining more 
evidence.  The claim was further remanded in June 2006 and it 
has since been returned to the Board for review.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran did receive treatment for an adjustment 
disorder while he was in service.  It was recommended by a 
service medical doctor that the veteran be discharged from 
service because of his adjustment disorder. 

3.  The veteran has been diagnosed as suffering from major 
depression along with a personality disorder.  

4.  A personality disorder is not a disability, disease, or 
disorder for which VA benefits may be awarded.

5.  While the veteran does now suffer from a psychiatric 
disorder, a plausible medical nexus between the mental 
disability and the veteran's military service has not been 
presented.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 U.S.C.A. § 38 C.F.R. § 3.303 (2006).

2.  A psychiatric disorder, to include major depression, was 
not incurred in or aggravated by service, and it may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

It is noted that the VCAA was enacted after the initiation of 
this appeal.  Nevertheless, a review of the record reveals 
that over the course of the appeal the agency of original 
jurisdiction (AOJ) has sent the veteran and his accredited 
representative numerous letters informing them of what 
evidence was required to substantiate the veteran's claim.  
Those letters also informed the veteran and his 
representative of the VA's duties for obtaining evidence.  
Additionally, the veteran and his representative were 
repeatedly asked to submit evidence and/or information in 
his/their possession to the VA.  Moreover, these letters 
informed the veteran and his representative what was 
specifically required for the veteran to prevail on his claim 
for benefits.  

Despite the fact that VCAA notice per se was not provided to 
the veteran, the Board finds that there was a lack of 
prejudice to the veteran.  In Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VCAA required notice 
should generally be provided prior to the initial denial.  
The Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and that the Board would satisfy the VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided, or by providing an analysis as to why 
the claimant was not prejudiced by the absence of such 
notice.  Id, at 120, 122-4.  Nevertheless, in the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  

The veteran and his representative were provided with the 
laws and regulations concerning service connection.  They 
were also given the laws and regulations involving earlier 
effective dates.  Of note is the fact that since the 
enactment of the VCAA, the veteran's representative has 
never, either before the Board, the RO, or the Appeals 
Management Center (AMC), claimed that insufficient notice was 
provided to the veteran.  The representative has also not 
claimed that the VA shirked in their duties in providing 
assistance to the veteran in the processing of his claim.  
Also, the appellant and his representative have been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that as a result of 
the veteran's claim, the veteran has undergone a number of VA 
psychiatric examinations in order to establish the presence 
of a mental disability along with the etiology of such a 
condition.  Those examination results have been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran provided testimony before the Board.  
During that hearing, the veteran told of the symptoms and 
manifestations produced by his psychiatric disorder.  He 
talked about the treatment he had received subsequent to 
service, and he tried to establish a relationship between his 
diagnosed psychiatric disorder and his military service.  
Also, the appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  The veteran informed the VA 
that the veteran was in receipt of Social Security 
Administration (SSA).  As a result of that notice, the VA 
sought to obtain the veteran's SSA records for inclusion in 
the claims folder.  These records have, in fact, been 
obtained and have been included with the claim.  During the 
course of this appeal, the appellant and his various 
representatives have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in July 2006.  This letter 
specifically discussed the contents of Dingess and how the 
precepts of Dingess could affect the veteran's case.  Because 
this notice has been provided, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:

(1) a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or

(2) a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition.

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, the Court has found that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran contends that while he was in service, he began 
manifesting symptoms of a psychiatric disorder.  He 
attributes those symptoms to the treatment he received from 
his superiors and from daily duties he was asked to 
performed.  He maintains that after he left the US Air Force, 
he continued to experience the same symptoms and 
manifestations and they have continued to the present.  He 
asks that VA benefits be assigned to him for a mental 
disorder.

The record does bear out the veteran's assertions that he 
received treatment for psychiatric symptoms while in service.  
In August 1967, the veteran was sent to his base psychiatry 
clinic for inappropriate behavior.  After interviewing the 
veteran, the examiner wrote:

	. . . There is no evidence of 
neurosis or psychosis and the patient is 
experiencing no significant discomfort 
and it should be added also that there is 
a distinct possibility of preoccupation 
with various physical ailments and the 
patient also conveys the attitude that he 
has put up with a lot of unpleasant 
things in the past and he is fed up with 
it right now.

A diagnosis of passive-aggressive personality was given.  The 
examiner further opined that the veteran's adjustment to the 
military was "quite poor" and recommended that the veteran 
be administratively discharged from the US Air Force.  

The veteran was subsequently discharged from the Air Force in 
February 1968.  Thirty years later, the veteran applied for 
benefits.  He did not immediately seek VA compensation 
benefits after he was discharged from the Air Force.  

In conjunction with the veteran's claim for benefits, the 
veteran was asked to identify the health care providers he 
had received treatment therefrom over the years.  The veteran 
provided that information and those records have been 
included in the claims folder.  Those records include the 
medical records used by the Social Security Administration 
(SSA) in its 1996 benefits determination.  

A review of the records stemming from the middle 1980s to the 
present indicates that the veteran has been seen by various 
doctors for physical ailments and disabilities.  Many of the 
records show treatment for disorders of the back.  The SSA 
records indicate that he was granted benefits for obesity, 
hyperalimentation, and disorders of the back.  The more 
recent records indicate that he has also sought psychiatric 
treatment.  With respect to the records for mental treatment, 
these records do confirm the veteran's assertions that he has 
received treatment.  However, those same records do not 
indicate, suggest, or insinuate that any current psychiatric 
disorder for which he may now suffer is related to in any way 
to his military service or any incident therein.  

As a result of the Board's last remand, the veteran's claim 
was returned to the local VA Medical Center (VAMC) for the 
purpose of having the veteran examined and a determination 
made as to the etiology of any found psychiatric disorder.  
The record indicates that such an examination occurred in 
December 2006.  The examiner reported that he had reviewed 
the veteran's claims folder prior and he chronicled the 
veteran's complaints/symptoms/treatment over the years.  It 
was noted that while the veteran was in service, he was 
diagnosed as suffering from a "passive aggressive 
personality disorder" and received treatment for adjustment 
problems.  The examiner further reported that the veteran was 
discharged from service because of behavioral difficulties.  

The examiner went on to write:

	. . . The description of those 
difficulties is certainly consistent with 
a diagnosis of adjustment disorder and in 
light of both prior history of difficulty 
functioning in school, a feeling of 
injustice in being treated unfairly, as 
well as similar difficulties after his 
discharge from the Air Force, and finally 
in light of the recent psychological 
evaluation arguing for the diagnosis of 
personality disorder, it does appear that 
the patient's difficulties with his 
behavior and adjustment in the Air Force 
are best understood as being 
manifestations of a personality disorder. 
. . .

The doctor provided a diagnosis of major depression with a 
personality disorder (NOS).  The examiner did note that the 
veteran's depression was intertwined with ongoing chronic 
pain and physical limitations.  It was further concluded that 
the veteran was suffering from a misperception on how he was 
treated in the service and that the clinical evidence did 
just not support the veteran's assertions.  

An addendum to the above was provided in February 2007.  In 
the addendum the examiner specifically stated that the 
veteran's depression was caused by the veteran's chronic 
physical disabilities.  The examiner further opined that none 
of the veteran's psychiatric symptoms and manifestations were 
due to or caused by the veteran's military service.  

Despite the veteran's assertions, the veteran's service 
medical records only show treatment for a personality 
disorder or an adjustment disorder.  The veteran's post-
service medical records indicate that the veteran is still 
suffering from a personality disorder.  A VA doctor has 
specifically opined that the veteran's depression is related 
to a nonservice-connected disability and that the veteran 
continues to suffer from a personality disorder.  Moreover, 
none of the evidence has suggested that any new mental 
disability from which the veteran now suffers therefrom is 
either related to the inservice personality disorder or 
etiologically related to the veteran's military service.

Pursuant to 38 C.F.R. § 3.303(c) (2006), a personality 
disorder is not a disease or injury for which service 
connection benefits may be granted.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The Board acknowledges the statements by the veteran relating 
his current psychiatric disability to service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
doctor or a VA physician, that diagnoses the veteran as 
suffering from a psychiatric disorder for which VA benefits 
may be awarded.  Undoubtedly, these statements were made in 
good faith; however, the veteran is not a doctor nor has he 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he does not have a personality disorder but 
has another mental disability that was caused by or incurred 
during his enlistment in the Air Force.  In the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
psychiatric disability.  The benefit sought therefore must be 
denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


